Citation Nr: 0404296	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Does the appellant meet the continuous cohabitation 
requirements of 38 C.F.R. § 3.50(b)(1) in order to qualify 
for VA benefits as a surviving spouse of the veteran?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from June 1972 to May 1973.  
She died in February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 administrative decision 
of the Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which determined that the appellant 
does not satisfy the continuous cohabitation requirement and 
could not be recognized as the surviving spouse of the 
veteran.  


REMAND

The appellant contends that he and the veteran were not 
cohabitating at the time of her death for health reasons.  At 
the June 2003 Travel Board hearing the appellant testified 
that the veteran was living with her mother during her 
terminal illness because her mother was better able to care 
for her.  The appellant testified that their separation was 
not due to misconduct on his part and that he and the veteran 
cohabitated until the manifestation of her terminal illness 
in 1999.  He submitted multiple written statements from 
friends and relatives, in addition to other documents to show 
that he and the veteran were cohabitating.  

The Board notes that there is contradictory evidence of 
record.  First of all the veteran in her June 2000 claim for 
non-service-connected pension indicated that she had been 
separated since 1989 and that she and the appellant did not 
live together.  Secondly, the veteran wrote that the reason 
for separation was that the appellant had been unfaithful to 
her.  Her address on the application for non-service-
connected pension was [redacted], [redacted], Georgia 
[redacted].  

The veteran in her application for non-service-connected 
pension indicated that she had applied for Social Security 
Administration (SSA) disability benefits.  The claims file 
does not currently contain the records from the SSA.  On 
remand, these records should be obtained.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also the Veterans 
Benefits Act of 2003, P. L. 108-, Section 
701; 38 C.F.R. § 3.159 (2003).  

2.  The RO is requested to contact the 
proper officials in Columbus, Georgia, 
and request records of a divorce filing 
or a legal separation between the 
veteran, and the appellant, who were 
married on January 30, 1988.  The veteran 
died in February 2001.  If none is 
available, the respondent should so 
state.  Documentation thereof should be 
placed in the claims folder.

3.  The RO is requested to obtain the 
veteran's medical records and medical 
payment records to ascertain the 
veteran's address during her illness and 
who had financial responsibility for 
medical treatment.  

4.  The RO is requested to obtain the 
veteran's SSA records, and to associate 
them with the claims file.  

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claim in light of any 
additional evidence obtained.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

